                Case 2:20-cr-00079-RAJ Document 38 Filed 12/02/20 Page 1 of 1



                                                         JUDGE RICHARD A. JONES
 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     UNITED STATES OF AMERICA,                  )   No. CR20-079RAJ
 8                                              )
                    Plaintiff,                  )
 9                                              )   ORDER GRANTING MOTION TO
           v.                                   )   SEAL DEFENDANT’S MOTION
10                                              )   OBJECTING TO SPECIAL
     JODI HAMRICK,                              )   CONDITION
11                                              )
                    Defendant.                  )
12                                              )
13          THIS MATTER has come before the undersigned on the motion of defendant,
14   Jodi Hamrick, to file Defendant’s Motion Objecting to Imposition of Special Condition
15   of Pretrial Release under seal. The Court finds there are compelling reasons to permit the
16   filing of the document under seal.
17         IT IS HEREBY ORDERED that the defendant shall be permitted to file Motion
18   Objecting to Imposition of Special Condition under seal.
19         DATED this 2nd day of December, 2020.
20
21                                            A
                                              _____________________________________
                                              HON. RICHARD A. JONES
22                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
      ORDER GRANTING MOTION TO                                   FEDERAL PUBLIC DEFENDER
      SEAL DEFENDANT’S MOTION                                       1601 Fifth Avenue, Suite 700
      OBJECTING TO SPECIAL CONDITION                                  Seattle, Washington 98101
      (Jodi Hamrick; CR20-079JCC)                                                (206) 553-1100
